Citation Nr: 0026234	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for residuals of cellulitis 
of the feet and ankles.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979. 
 
This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim of 
entitlement to service connection for cellulitis of the feet 
and ankles.  

A review of the veteran's Substantive Appeal, received in 
February 1999, shows that he requested a hearing before the 
BVA at the RO.  However, in a statement received in May 2000, 
the veteran stated that he wished to withdraw his request for 
a hearing, and there is no record that a request for another 
hearing was ever made.  See 38 C.F.R. § 20.702(e) (1999).  
Accordingly, the Board will proceed without further delay. 



FINDING OF FACT

The veteran was hospitalized for cellulitis on three 
occasions during service and the claims file contains 
competent evidence showing that the veteran may have 
residuals of cellulitis.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of cellulitis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially asserts that he has chronic foot pain 
as a result of his service.  In particular, he argues that he 
has residuals of cellulitis, for which he was treated while 
in boot camp.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  If a condition noted during service is not 
shown to be chronic, then generally a continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under current case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

The initial question in this case is whether the veteran has 
presented a well-grounded claim for service connection.  In 
this regard, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  That 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

The veteran's service medical records show that he was 
admitted to the hospital on three occasions between June and 
August of 1975 for cellulitis.  On one occasion it appears 
his cellulitis was limited to the left ankle, and on two 
occasions it appears this condition involved both feet.  His 
separation examination report, dated in March 1979, shows 
that his feet were clinically evaluated as normal.  

A VA joints examination report, dated in April 1998, shows 
that the veteran reported that his feet had been asymptomatic 
until about 1989 or 1990, at which time he experienced 
throbbing and numbness in his feet which was most pronounced 
after standing or walking for long periods of time.  He 
indicated that he continued to experience these symptoms, as 
well as decreased sensation.  Also of note, he reported that 
he had smoked from age 16 to 28, less than one pack per day.  
On examination, there was no evidence of cellulitis.  
Sensation, skin texture and hair growth were normal.  
Capillary refill was less than 1.5 seconds.  In the 
conclusion, the examiner stated that the veteran likely had 
some microvascular damage at the time of his severe 
cellulitis.  The examiner further indicated that the 
veteran's advancing age and history of smoking affected his 
vascular delivery.   The examiner indicated that the veteran 
had "minimal disability" in that he only has 15-20 minutes 
of discomfort in the morning and only has pain after walking 
on his feet for three to four hours.  It was expected that 
over the next 10 years his symptoms may become more 
problematic and severe.

In this case, the record includes the veteran's contentions 
that he has experienced foot pain, numbness and decreased 
sensation since at least 1989-1990.  The April 1998 VA joints 
examination report contains an opinion to the effect that the 
veteran has a "minimal disability" which may, at least in 
part, be the result of cellulitis during service.  This 
evidence well grounds the veteran's claim under 38 U.S.C.A. 
§ 5107(a).


ORDER

Evidence of a well-grounded claim for service connection for 
residuals of cellulitis of the feet and ankles is well 
grounded, and to this extent, the appeal is granted, subject 
to the development requested below.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(a); Talley v. Brown, 6 Vet. 
App. 72, 74 (1993).  This duty includes conducting a thorough 
and contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Furthermore, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  

In this case, there is an inservice history of cellulitis.  
In addition, the examiner who performed the April 1998 VA 
joints examination report stated that the veteran likely had 
some microvascular damage at the time of his severe 
cellulitis.  The examiner further indicated that the 
veteran's advancing age and history of smoking affected his 
vascular delivery in his feet, and that the veteran had a 
"minimal disability."  However, the examination report does 
not contain a diagnosis, and when read in context, the VA 
examination report is unclear as to the exact nature of the 
veteran's foot disorder, if any.  In addition, the VA 
examiner appears to indicate that the veteran's (otherwise 
unspecified) "minimal disability" may be, at least in part, 
the result of cellulitis during service.  However, the 
examiner specifically indicated that the veteran's claims 
file was not available for review.  

The VA General Counsel has held that, pursuant to the 
statutory duty under 38 U.S.C. § 5107(a) to assist a claimant 
in the development of facts pertinent to his or her claim, 
and pursuant to decisions of the United States Court of 
Appeals for Veterans Claims interpreting that duty, a VA 
examiner must review a claimant's prior medical records when 
such a review is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions.  See VAOPGCPREC 20-95 
(July 14, 1995).  In this case, the Board notes that although 
the examiner offered an opinion as to the causes of the 
veteran's current foot symptoms, he did not have the 
veteran's claims file available for review.  His opinion 
therefore cannot be considered fully informed.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his feet and 
ankles.  After obtaining any necessary 
authorization, the RO should obtain and 
associated those records with the claims 
file.

2.  The veteran should be afforded an 
examination of his feet and ankles to 
ascertain the nature, severity, and 
etiology of any disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder.  The 
examiner is further requested to review 
all pertinent records associated with the 
claims file, particularly service medical 
records and the April 1998 VA examination 
report, and offer comments and an opinion 
as to whether the veteran currently has a 
disorder of the feet and ankles, and, if 
so, whether it is at least as likely as 
not that such disorder is related to the 
veteran's inservice episodes of 
cellulitis.  This report should include a 
complete rationale for all opinions 
expressed and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

- 7 -


- 7 -


